Title: To James Madison from Fulwar Skipwith, 9 May 1804 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


9 May 1804, Paris. “By post[s]cript to my last letter of the 30th. of March I informed you of the Minister, Mr. Livingston, having appropriated the half of the Salary that he has heretofore allowed me, under your instructions to him, to the emolument of an Agent, who he has thought proper to appoint to perform Certain official duties. I then forwarded a Copy, & now inclose another of his notification to me of that fact. The Minister has had no Just Cause for so doing. I have never refused to Perform any one duty, which he has desired me to perform. Long have I performed many which Certainly did not Come within the attributes of my Agency. Nor was it untill the Minister had imposed on me the Correspondence of not only all my Colleagues in France, Spain, Holland & Italy, but a variety of Individual Correspondence elsewhere, that I suggested to him in my letter of the 20th. of Feby. the propriety of establishing some order in those concerns: my idea was, & is, that neither him or myself ought to take Cognizance of the various & Continual representations of Individuals at the different ports of Europe, but through our Consuls respectively at those ports. We should be more exempt thereby from the mischeivous effects of misrepresentation, since the Individual & his Papers being under the eye of his Consul, a more thorough & correct view would be taken of all the Circumstances & merit of his case, than we could possibly form in Paris. Besides this inconvenience arising from a general & desultory correspondence with both Individuals & Consuls this branch of business became peculiarly oppressive upon me. There is no emolument, but real expence attatched to it. My Postage bill is not defrayed by Government, as our Ministers is, & has amounted for the two Years past to little short of half my Salary. The Salary of my chancellor & hire of my Office about absorbs the other half. I am not in Commerce, have very little fortune, & in Justice to myself & family was glad to be relieved from the heavy expence of Postage—but in respect to the duties here before mentioned I am still disposed to perform them, & am as competent to discharge them perhaps as the young man, who our Minister Employs.
“I have Just furnished our board of Commissioners with a Statement of Claims not Contained in the Conjectural Note, & now deposited in the Bureaux of the french Council of Liquidation, amounting to Something Short of ten Million of Livres principal. Doubtless Considerable deductions will be made from this Amount in the final Liquidation of each claim, but not in so great a Proportion as has been done & is likely to be made with those on the Conjectural Note. The claims since furnished being better supported by vouchers, & being chiefly for Supplies rendered in the West Indias.
“My Colleague Mr. Cathalan has been Kind enough to obtain for me from Mr. Haley his formal declaration on Oath respecting the disgraceful affair of which I have said so much to you in my late letters—a Copy thereof I have here the honor of transmitting.”
